                   Case 2:21-cv-03265-SB-AFM Document 1 Filed 04/15/21 Page 1 of 5 Page ID #:1




                       WORTHE HANSON & WORTHE
                                  A Law Corporation
                   2         1851 East First Street, Ste. 860
                              Santa Ana, California 92705
                   3           Telephone (714) 285-9600
                               Facsimile (714) 285-9700
                   4
                       TODD C. WORTHE, SBN 177452
                   5   MACKENZIE C. FOELLMER, SBN 255721

                   6   Attorneys for Defendant, DELTA AIR LINES, INC.

                   7

                   8                                 UNITED STATES DISTRICT COURT
                   9                               CENTRAL DISTRICT OF CALIFORNIA
                  10    ZIQING WU, an individual,                         )   Case No.
                                                                          )   [LASC Case No. 20STCV06696]]
                  11                             Plaintiff,               )
                                                                          )
wo:8              12    V.                                                )   NOTICE OF REMOVAL OF
:c '°
   OONr--
f-wo,O                                                                   )    ACTION UNDER 28 U.S.C. §
p::'f-<(~
o-
;:::: ::i
             °' 13
          - V)'
                        DELTA AIR LINES, INC., a business entity of      )    1446(b) AND 28 U.S.C. § 133'2(a)
      VJ -;z,
                        unknown form; CHINA EASTERN AIRLINES             )
"'3,.::S~ 14            CO., LTD., a business entity of unknown fonn;    )
;z: (/) :':: :;;:-
0 f- ...l r=::          and DOES 1 to 50, Inclusive.                     )
VJ VJ<(,__,
;z: IX U · ·      15                                                     )    Complaint Filed: 02/ 18/2020
<(ti:     -~
:i:     <!'. o                                   Defendants.             )
w f- ;z: :c
:i:~<!'.fu        16                                                     )
~UJ:< u:l                                                                )
o-rf-
~~;z:
 _<(              17
        VJ

                  18          JURISDICTION of this Court is invoked on the basis of diversity of
                  19   citizenship and pursuant to 28 U.S.C. 1332, 28 U.S.C. 1441 and 28 U.S.C. 1446.
                  20

                  21          TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                  22          PLEASE TAKE NOTICE that Defendant, DELTA AIR LINES, INC., hereby
                  23   removes to this Court the State Court Action described below.
                  24          1.       Defendant, DELTA AIR LINES, INC., hereby invokes the jurisdiction of
                  25   this Court based upon the provisions of 28 U.S.C. § 1332 and 28 U.S.C. § 1446, on
                  26   the basis of diversity of citizenship.
                  27   Ill
                  28   Ill

                                                           NOTICE OF REMOVAL OF ACTION
               Case 2:21-cv-03265-SB-AFM Document 1 Filed 04/15/21 Page 2 of 5 Page ID #:2




                           2.     On February 18, 2020, an action was commenced in the Superior Court
                2   of the State of California in and for the County of Los Angeles, entitled "Ziqing Wu v.
                3   Delta Air Lines, Inc., et al." bearing Case No. 20STCV06696. [A copy of Plaintiffs
                4   Complaint is attached hereto as Exhibit "A."] The Complaint was not a document
                5   from which this case could be removed.
                6          3.     The Complaint in this matter was served on Corporation Service
                7   Company (CSC), Registered Agent for Service of Process for Defendant, DELTA
                8   AIR LINES, INC., on March 18, 2021. [A copy of the Notice of Service of Process is
                9   attached hereto as Exhibit "B."]
               10          4.     On March 18, 2021, Plaintiffs counsel also caused to be served a
               11   Statement of Damages on Defendant, DELTA AIR LINES, INC., setting forth general
wo2
:r: '° r---
    00 N
               12   damages in the approximate amount of $10,000,000.00; Medical Expenses to date in
~t.Ll°'8
ot::<~         13   the amount of $91,718.85+; and Future Medical Expenses in the amount of
~~~i5
0<.lc-"o~      14   $500,000.00+. Plaintiffs damages currently total $10,591,718.85 [ A copy of the
ZCllt...."""
OE-::::l;:::
C/l C/l < ~
;z::::Uu.i
<t.... . z     15   Statement of Damages is attached hereto as Exhibit "C."]
:r:f-<o
t.LlC/l:Z:f
:r:<< ui       16          5.     Pursuant to 28 U.S.C. § 1446(b), defendant has thirty (30) days from the
~t.Ll< u:l
o-E-E-
~~;z:
    -<         17   date it receive the Plaintiffs Statement of Damages, to and including April 19, 2021,
        C/l
               18   to remove this matter to the United States District Court for the Central District of
               19   California, since the Statement of Damages is "other paper from which it may first be
               20   ascertained that the case is removable on the basis of jurisdiction conferred by
               21   Section 1332 of this Title ..."
               22          6.     This is a civil action wherein the matter in controversy exceeds the sum
               23   of $75,000.00, as evidenced by Exhibit "C."
               24          7.     This action is a civil action of which this Court has original jurisdiction
               25   under 28 U.S.C. § 1332, and is one which may be removed to this Court by
               26   Defendants pursuant to the provisions of 28 U.S.C. § 1332(a), in that it is a civil
               27   action wherein the matter in controversy exceeds the sum of $75,000.00.
               28   ///

                                                             2
                                                NOTICE OF REMOVAL OF ACTION
                   Case 2:21-cv-03265-SB-AFM Document 1 Filed 04/15/21 Page 3 of 5 Page ID #:3




                              8.     Defendant is informed and believes that Plaintiff, Ziqing Wu, resides in
                    2   the County of Los Angeles, and was, and still is, a citizen of the State of California.
                    3         9.     Defendant, DEL TA AIR LINES, INC. was, at the time of the filing of
                    4   this action, and still is, incorporated under the laws of the State of Delaware, having
                    5   its principal place of business within the State of Georgia. DELTA AIR LINES, INC.
                    6   conducts most of its activity in the State of Georgia, and is most visible and impacts
                    7   the public in the State of Georgia. The majority of DELTA AIR LINES, INC. ' s
                    8   employees are within the State of Georgia, its tangible property is located in the State
                    9   of Georgia and its central hub is located at Hartsfield International Airport, Atlanta,
                   10   Georgia.
                   11         10.    Accordingly, the United States District Court for the Central District of
wo:S      12            California - Central Division, has diversity jurisdiction, and this action is properly
:r: "'
    OONr-
~ w°'g
o!::<~
~ :::i - '
                   13   removed pursuant to 28 U.S.C., §1332(a), et seq.
  (/) ~ V"}

~ "o~              14   DA TED: April 14, 2021                          WORTHE HANSON & WORTHE
ztii::::~
o
(/) ....
    (/)-<..J;:::
             ~

-< w.. • z 15
Z!=u u.i
:r: .... <o
w(/)Z il:;
:r:-<-< u.l 16                                                      B_y:    ISi Todd C. Worthe
~W< [ij                                                              TODD C. WORTHE, ESQ.
o-f-- r-
~~z                17                                                MACKENZIE C. FOELLMER, ESQ.
    -< (/)
                                                                     Attorneys for Defendant, DELTA AfR
                   18                                                LINES, INC.
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28

                                                                    3
                                                   NOTICE OF REMOVAL OF ACTION
 Case 2:21-cv-03265-SB-AFM Document 1 Filed 04/15/21 Page 4 of 5 Page ID #:4




                                               PROOF OF SERVICE
     STATE OF CALIFORNIA)
 2                      )ss
     COUNTY OF ORANGE )
 3
             I am employed in the County of Orange, State of California. I am over the age of 18 and not a
 4   party to the within action. My business address is 1851 East First Street, Suite 860, Santa Ana,
     California 92705.
 5
        On Agril 15, 2021, I served the foregoing.9ocument described as: NOTICE OF
 6   REMOVAL OF ACTION UNDER 28 U.S.C. §1446(b) AND 28 U.S.C. §1332(a)
      to all interested parties in said action by:
 7
     □       BY FACSIMILE TRANSMISSION from FAX No. (714)285-9700 to the FAX number(s)
 8   listed below. The facsimile machine I used complied with Rule 2003(3) and no error was report by
     the machine. Fax Number(s):
 9
     D       BY PERSONAL SERVICE as follows: I caused such envelope to be delivered by hand to the
10   offices of the addressee.

11   □        BY THE E.C.F. SYSTEM as follows:

     ~        BY ELECTRONIC SERVICE Pursuant to Appendix I, Emergency Rules Related to
              COVID-1 9, Emergency Rule 12 to the e-mail addresses stated on the attached Service List

     □       BY MAIL as follows:
             D      placing D the original D a true copy thereof in a sealed envelope addressed as stated
                    on the ATTACHED MAILING LIST.
             D      I deposited such envelope in the mail at Santa Ana, California. The envelope was
                    mailed with postage thereon fully prepaid.
             D      I am "readily famil iar" with the firm's practice of collection and processing
     correspondence for mailing. Under that practice it would be deposited with U.S. postal service on
     that same day with postage thereon fully prepaid at Santa Ana, California in the ordinary course of
     business. I am aware that on motion of party served, service is presumed invalid if postal
18   cancellation date or postage meter date is more than one ( 1) day after date of deposit for mailing in
     affidavit.
19
     □       BY OVERNIGHT DELIVERY (VIA FED EX PRIORITY): I deposited such an envelope
20   in a box or other facility regularly maintained by express service carrier, or delivered to an
     authorized courier or driver authorized by the express service carrier to receive documents in an
21   envelope or package designated by the express service carrier with delivery fees paid or provided for,
     addressed to the person on whom it is to be served as indicated on the attached Service List, at the
22   office address as last given by that person on any document filed in the case and served o the party
     making service.
23
     □   __STATE - I declare under penalty of perjury under the laws of the State of California that the
24           above is true and correct.

25   ~ __FEDERAL - I declare that I am employed in the office of a member of the bar of this court at
             whose direction the service was made.
26
             Executed on April 15, 2021 , at Santa Ana, California.
27

28


                                                                                      PROOF OF SERVICE
                     Case 2:21-cv-03265-SB-AFM Document 1 Filed 04/15/21 Page 5 of 5 Page ID #:5




                                                         SERVICE LIST
                                                    Wu v. Delta Air Lines, Inc.
                     2                            LASC Case No. 20STCV06696
                                                   USDC Case No. Unassigned
                     3
                     4
                     5 Edward Y. Lee, Esq.
                       Law Offices of Edward Y. Lee
                     6 3 731 Wilshire Blvd., Ste. 940
                       Los Angeles, CA 90019
                     7 (213) 380-5858 Office
                       (213) 380-5860 Facsimile
                     8 ed e Haw.com
                       matt e llaw.com
                     9 AT      NEY FOR PLAINTIFF, ZIQING WU
                    10
                    11
wo~                 12
::c:~~
~ W°':§5
OC<'°
   ::i - a;,
3: C/l       13
       z     V)
c'<l , a,:~
;z:f-0~
  C/l LL. ..,.      14
55 f-C/l ::i
         < ;::
             '--'
Zo::u·· 15
<-           µ.J
J:U...<"6
w· tii ;z: t
l:<<
f-W <
             16
             µ.J
             ..J
0:: - f- t::
Oon z        17
::::~< C/l


                    18
                    19

                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28

                                                                                      PROOF OF SERVICE
